Case 1:18-cV-00854-LF-KBI\/| Document 38 Filed lEZIBL.BE|PDe 1 of 14
UN|TED STATES D|STFt|CT COUF!T
ALBUQUEROUE, `NEW MEX|CO

UNITED sTATEs DIsTRIcT c%EBB 8 2018
DISTRICT oF NEW"MEXICo … int

civil Action No. 1;18-cv-00854 th / \< VZM

 

State of New Mexico ex rel. Hector Banderas,
Attorney General, RESPONSIVE PLEADINGS
of the defendant Tiny Lab Productions

Tiny Lab Productions; Twitter Inc.; MOPub 13th December 2018
Inc.; Google Inc.; AdMob Inc.; Aerserv LLC.;
lnMobi PTE Ltd.; Applovin Corporation;
Ironsource USA, Inc.

 

l. On 21St November 2018 Tiny Lab Productions (“the Defendant”) has received a complaint
with demand for jury trial filed by State of New Mexico represented by Attorney General
Hector Banderas (“the Plaintiff”). The State claims that the Defendant together with
Twitter Inc.; MoPub Inc.; Google Inc.; AdMob Inc.; Aerserv LLC.; InMobi PTE Ltd.;
Applovin Corporation; Ironsource USA, Inc. (collectively “the SDK Defendants”) has
infringed the rights of the children of State of New Mexico and in such way the Defendant
has violated Children’s Online Privacy Protection Act (“COPPA”) and other laws of the
State.

2. The summons which were served together with the complaint stated that the Defendant has
to provide a responsive pleadings to the State’s complaint within 21 days from receiving
the summons. However according to Rule 12 (a)(l)-(A)(ii) of Federal Rules of Civil
Procedure (“FRCP”) the time for serving a responsive pleading is within 90 days after it
was sent to the defendant outside any judicial district of the United States. In this case the
Defendant is an entity established in Lithuania, Europe - that is outside any judicial district
of the United States. The summons received by the Defendant was signed and send out by
the court on 21St September 2018.

3. The Defendant does not agree with the accusations that the Plaintiff has submitted and
within the applicable time frame for providing it’s response to the claim, the Defendant
serves this responsive pleading in which it express its non conformity with the accusations
of the Plaintiff’ s claim. The Defendant believes that the Plaintiff has accused it of violations
which was not omitted and that the claims of the Plaintiff are false and based on the facts
which were misleadineg interpreted

I. Regarding Jurisdiction

4. The Plaintiff stated in its claim that the United States District Court District of New Mexico
has subject matter jurisdiction over this action as well as personal jurisdiction over each
defendant, because each defendant engages in consumer transactions within the State of

1

Case 1:18-cV-00854-LF-KBI\/| Document 38 Filed 12/28/18 Page 2 of 14

New Mexico, purposefully directs and/or directed its actions towards the State of New
Mexico, tracks children by siphoning geolocation, persistent identifiers and/or has the
requisite minimum contacts within the State of New Mexico needed to permit this court to
exercise jurisdiction.

5 . The Defendant does not agree with the Plaintist position regarding personal jurisdiction
over the Defendant and in accordance to Rule 12(b) of the Federal Rules of Civil Procedure
stating that a party may assert a defense regarding lack of personal jurisdiction (Rule 12(b)-
(2)) by joining it with one or more other defenses or objections in a responsive pleading or
in a motion.

6. New Mexico Statutes Chapter 38 Section 38-1-16 (A) provides a specified list of actions
which when performed shall be considered as submitting himself or his personal
representative to the jurisdiction of the courts of this state. However, in this case the
Defendant does not have the requisite minimum contacts within the State of New Mexico
because: (a) the Defendant is a limited liability company incorporated in Lithuania and its
only principal place of business is in Lithuania; (b) the Defendant does not have any
subsidiaries, establishments, representatives, managers or agents within the State of New
Mexico or any other State of the United States; (c) the Defendant has never intended to do
any business transactions in the State of New Mexico; (d) the Plaintiff have not provided
a single evidence proving that at least a single person in the State of New Mexico has been
actually or potentially harmed by the Defendant; (e) the Plaintiff’s claim is of theoretical
nature and based only on an assumption that children of the State of New Mexico had been
downloading and playing apps developed by the Defendant, however such assumption is
not backed by any real facts or statistics of actual children that could have been
downloading or playing the games developed by the Defendant; (f) the Defendant does not
have any other ties linked to the State of New Mexico or any other State of United States.

7. Though the Defendant understands that in accordance to 15 U.S.C. Section 6504(a) the
attorney general of a State may bring a civil action on behalf of the residents of the State
in a district court of the United States of appropriate jurisdiction, however in the light of
the facts specified above the Plaintiff did not provide enough evidence to prove that the
Court in this case has personal jurisdiction over the Defendant.

8. The Defendant believes that the issues raised by the Plaintiff has more of a theoretical
substance than actual material grounds for a court case and the arguments that the Plaintiff
provided does not presuppose enough ties between the Defendant and the people of the
State of New Mexico.

9. Also, in this case the Court does not have a general jurisdiction over the Defendant as well,
as the Supreme Court of United States has announced in a case Daimler AG v. Bauman
(Case No. l 1-695) that in order for a foreign defendant to be subject to general jurisdiction,
it must not only possess continuous and systematic contacts with a forum state, but those
contacts must also surpass some unspecified level when viewed in comparison to the
company’s ‘nationwide and Worldwide’ activities.

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 3 of 14

lO.

ll

12.

13.

With regards to the above give, the Defendant state that in his opinion the Court has neither
personal, nor general jurisdiction over the Defendant in this case. However, if the Court
would decide differently the Defendant would like to draw the attention of the parties to
important circumstances specified further in this response.

II. General arguments

. The Defendant is a small entity incorporated under the laws of Lithuanian Republic under

the name of UAB “Invenis”, company code 302813482, registered address Studentq str.
67, Kaunas, Lithuania, which designs gaming apps for smartphones and tablets that are
distributed via Google operated app store (“Google Play”).

The Defendant started developing gaming apps when they noticed that there is a lack of
gaming apps that would be suitable for small children to play together with their parents.
The Defendant developed gaming apps with the purpose in mind to involve the whole
family in the process of playing a game, as the Defendant’s CEO thought that the main
problem with mobile games and other digital content in the modern day world is that
parents often simply turn on any game or video and gave their children their mobile devices
so they focused their attention on the content shown on the device but losing the attention
of their parents. The Defendant’s vision Was to create games that Would invite to take a
closer look at the content their children reach and encourage their parents to play together.

The Defendant created various segments of games interesting for various age groups -
from toddlers, kids or teenagers to their parents or even grandparents For example mini
games (puzzles, matching patterns, etc.) - even though was orientated to children more,
but eventually became popular between adults; racing and transportation games were
popular among all age groups, however some aspects of the game were more appealing to
teenagers (decoration and designing of vehicles), others to adult players (competing for
higher score), while the game remained interesting for younger players as well. The latest
development which was developed by the Defendant was a tournament mode in most of
its games, which would have been allowed to compete the players against each other -
playing in such tournament would be a lot more complex than playing in regular mode and
would have required a certain degree of skills which would be too hard to obtain for the
younger audience. In these ways the Defendant was constantly producing games which
would engage adults to play the game, improve their gaming skills not only for the pleasure
of gaming but also for becoming heroes of their children and unlocking more and more
content for their children. Meanwhile, the children could play their chosen segment of the
game and creating new tasks or missions for their parents or grandparents The Defendant
thought that involvement of the whole family in the gaming process would actually solve
the problem With “games for families” category, as their games are intended to actually
invite all members of the family to play together and not just distract parents from children.
This idea that games for families should not be used as games instead family was constantly
reminding the Defendant and its team that they are creating games for the whole family to

play.

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 4 of 14

14. The Defendant used to publish its games via Google Play market place where most of the
games were listed as designed for both children under the age of 13 as well as teens or
adults. Accordingly, with regards to the design, gameplay and other properties of the
games, Google accepted the Defendant’s games into the Designed for Families program,
which is created in order to provide the developers with the ability to promote apps that is
designed for kids and family audiences in the Google Play store. The Defendant had no
doubts about the fact that their games are primarily family orientated, because according
to Google Play Terms of Service1 in order to use Google Play or to create Google Play
account a person must be at least 13 years of age or older. Younger users are not allowed
to have an account, unless their parents would create one by using a “Family Link” account
Using a “Family Link” account the parents has full control of the content that the child may
access in the Google Play store, in such case a child would not be automatically allowed
to download any app from Designed for Families program.

15. Knowing the above given facts the Defendant was positive that listing their games as
designed for mixed audience would make them more accessible for the parents rather than
the children. However, still having in mind that the parents may download gaming apps to
their own personal devices in order for the child to play or that the parents may give their
devices to children without logouting from their Google Play accounts first, the Defendant
implemented additional measures in order to sort users which are younger than 13 years
old.

16. When a user downloaded one of the Defendants apps, he/she is required to provide its age
via age screening interface (“Age gate”). If a user marked that he/she is younger than 13
years old, the Defendant would act accordingly and would not allow any of the users
personal information be transferred to any SDK Defendant or any other third party.
Providing age information would not affect the users gameplay in any way, so the users
under age of 13 years or their parents did not have any motive or cause to lie about their
true age.

17. The Defendant implemented the Age gate after close inspection of the Federal Trade
Commission’s FAQ2 section regarding age screening the users of child directed apps,
which does not target children as their primary audience. Also the Defendant had
investigated the industry practices and measures applied by the biggest gaming industry
companies

18. lf the user identified as being under age of 13 years old, the Defendant’s apps would not
allow any SDK Defendants to connect or communicate with the app in order to receive
information of the user, however those SDK Defendants which were specifically child
directed, was allowed to show their advertisements designed for children but without
receiving any data from the user. If the user identified as being 13 years or older, the

 

1 https://www,goog|e.com/mobi|e/android/market-tos.htm|; https://p|ay.goog|e.com/about/play-
terms/index.htm|

2 https://www.ftc.gov/tips-advice/business-center/guidance/comp|ying-coppa-frequent|y-asked-
questions#Web%ZOsites%ZOand%ZOon|ine

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 5 of 14

Defendant’s apps would allow to connect and exchange information with those SDK
Defendants whose adversarial content was suitable for children and families

19. All SDK Defendants whose SDK plugins were used for marketing in the app Was listed
and specified in the app’s privacy policy which was displayed for the user prior
downloading the app in the app download profile and also accessible at any time in the app
itself. The Defendant only worked with such SDK operators which confirmed their
compliance with COPPA requirements and Google’s Designed for Families program.

III. Regarding COPPA requirements for designating a game as child directed

20. Contrary to the Plaintiff s position set out in the claim, the Defendant does not collect
personal information of children under 13 years old and does not allow SDK Defendants
to use any personal information trackers which would collect any personal information
from users which are identified as younger than 13 years old.

21. Section 312.3 of COPPA state that it shall unlawful for any operator of a Web site or online
service directed to children, or any operator that has actual knowledge that it is collecting
or maintaining personal information from a child, to collect personal information from a
child in a manner that violates the regulations prescribed under this part.

22. Federal Trade Commission (“FTC”) has explained implication of COPPA requirements in
more detail in an official six-step compliance plan for businesses3. According to FTC’s
six-step guide COPPA doesn’t apply to everyone operating a service or other online service
and in order to determine whether COPPA applies to a particular business, one should look
at how COPPA defines some key terms, such as “website or online service”, “directed to
children under 13”, “personal information”, “collect”.

23. A variety of factors has to be taken into account to see if a site or service is directed to
children under 13, including the subject matter of the site or service, visual and audio
content, the use of animated characters or other child-oriented activities and incentives, the
age of models, the presence of child celebrities or celebrities who appeal to kids, ads on
the site or service that are directed to children, and other reliable evidence about the age of
the actual or intended audience. According to FTC, if a website or service doesn’t target
children as its primary audience, but is “directed to children under 13” based on those
factors, then one may choose to apply COPPA protections only to users under age 13. In
such case, the site/service operator must not collect personal information from any users
without first collecting age information

 

3 https://www.ftc.gov/tips-advice/business-center/guidance/childrens-on|ine-privacy-protection-ru|e-six-step-
compliance

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 6 of 14

24. ln another F'l`C tutorial “A Guide for Business and Parents and Small Entity Compliance

25 .

26.

27.

Guide”4 (“the Guide”) FTC outlined in section D (1) that COPPA sets out a number of
factors for determining whether a website or inline service is directed to children.

Section D (2) of the Guide also states that when someone runs a child directed app various
factors apply when determining whether such app operator may screen users by using age
gates in order to determine to which users COPPA rule applies and to which not. The Guide
states that COPPA provides for a narrow exception for a site or service that may be directed
to children, but that does not target children as its primary audience For instance, a child-
directed site may target children under age 13, as well as parents or younger teens. An
operator of a site or service meeting this standard may age-screen its users if it: (1) does
not collect personal information from any visitor prior to collecting age information, and
(2) prevents the collection, use, or disclosure of personal information from visitors who
identify themselves as under age 13 without first complying with notice and parental
consent provisions established by COPPA.

Section 312.2 of 16 C.F.R. provides a definition of web site or online service directed to
children, paragraph (3) of the latter definition state that A web site or online service that is
directed to children under the criteria set forth in paragraph (1) of this definition, but that
does not target children as its primary audience, shall not be deemed directed to children if
it: (i) Does not collect personal information from any visitor prior to collecting age
information; and (ii) Prevents the collection, use, or disclosure of personal information
from visitors Who identify themselves as under age 13 without first complying with the
notice and parental consent provisions of this part.

With regards to everything noted above in this response the Defendant would like to draw
attention to the following facts which were taken into consideration when the Defendant
was determining if it is appropriate to use Age gate in its apps:

a. The Defendant’s apps are used and enjoyed by users in all age categories, since the
games offer graphics and gameplay content which is appealing to children and their
parents or older siblings as well as minor children. Vast majority of the games
developed by Defendant are various racing games, which differs in terms of the
type of vehicles the user may choose and the environments in which the gameplay
happens. The Defendant’s developed games does not include any characters which
would be specifically known or recognizable by children - game elements and
characters varies from monster trucks, motorcycles, skaters, pirates to zombies or
World War II themed tanks. Obviously many of these gameplay elements were not
only unknown to minor children under 13 years old, but even not interesting;

b. lt is not correct to imply that the game is directed and/or targeted to children under
13 years old based on the name, animations or gameplay characters used in the
game. The most popular gaming apps on Google Play store, such as Super Mario

 

“ https://www.ftc.gov/tips-advice/business~center/guidance/comp|ying-coppa-frequent|y-asked-
questions#Web%ZOsites%ZOand%200n|ine

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 7 of 14

Run5, Subway Surfersé, Pokemon GO7, Candy Crush Sagas, all rated as suitable for
users above 3 years old, however are mainly played by the age group of users
between 18-25 years old9. For that matter, a highly important aspect of a gaming
app to determine for what age it is specified (targeted/directed) is by looking at
what gameplay development possibilities for the user it allows - does the game
requires the user to gain additional skills in order to achieve rewards. In this case
the Defendant’s games such as Fun Kid Racing and others offered numerous
possibilities of player gaming skills development which was needed if the user
wanted to achieve in-game rewards, bonus levels, additional characters etc.

c. Google does not allow users which are younger than 13 years to obtain individual
accounts for Google Play store. Also, Google has control over both - Google Play
and AdMob platforms. Which means that Google has access to information
regarding Google Play users; apps; advertisements which are shown when the apps
are played; personal information which is received from an app with AdMob SDK
plugin activated. With regards to Google Play store Terms of Use applicable to
users and the fact that Google has significant statistics regarding its users the
Defendant had no reasonable ground to consider that his apps, accepted by Google
as Designed for Families, should be considered as directed and targeted solely
towards children under 13 years old,

28. With regards to the above given facts and in relation to Section 312.2 of 16 C.F.R. the
Defendant had and still has a firm belief that the gaming apps that he has developed and
distributed via Google Play store platform is designed and suitable for mixed audience of
all ages, not just children under 13 years old. Thus using Age gate for segmenting its user
audience should be held compatible with the provisions of COPPA as no personal
information was collected or transferred to third parties if a user indicated his age being
below 13 years old.

29. Also, Part 4 of Sections 312.2 of 16 C.F.R definition of web site or online service directed
to children outlines that a web site or online service shall not be deemed directed to children
solely because it refers or links to a commercial web site or online service directed to
children. Accordingly, the Defendant’s apps should not be deemed as directed to children
solely based on various statements expressed in marketing materials (web sites). While in
this case the Plaintiff does not analyze any gameplay or game contents when determining
whether the apps were designed for various age groups, but made a conclusion that the
apps were directed to children based only on marketing information stating that such games
may be played by young audience or that the children loves playing these games.

 

5 https://play.google.com/store/apps/detai|s?id=com.nintendo.zara

6 https://p|ay.goog|e.com/store/apps/details?id=com.ki|oo.subwaysurf

7 https://play.goog|e.com/store/apps/detai|s?id=com.niantic|abs.pokemongo

8 https://p|ay.goog|e.com/store/apps/detai|s?id=com.king.candycrushsaga

9 httDS://techcrunch.com/2016/12/22/super-mario-runs»buv§rig-population-is~alreadv-declining/;
http://WWW.bustnessofapps.com/data/pokemon-go-statistics/
httc)s://www.engadget.com/Zt)l1/09/08/vounger-audiences-plav'more-freemium-games-but-ZS-Sll~vear"olds/

7

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 8 of 14

30. The Plaintiff also made misleading interpretations of the Defendant’s target audience
relying only on a press article10 Which was cited in the Plaintiffs claim with no context
whatsoever. In the given article published on year 2016 the Defendant’s CEO was asked
to comment on how kids and toddlers audience differs from others in terms of business
development Contrary to Plaintiff’s interpretation, the Defendant’s CEO did not lamented
the difficulties of monetizing children, but simply shared his thoughts about two most
challenging aspects that children orientated app industry faces. The views and ideas
expressed in that article did not represent or explained anything about the Defendant’s
business model or monetization strategy. As the Defendant use children orientated games
to target families (including users which are way over 13 years old) and the Plaintiff s
interpretation of the mentioned article is misleading and unsound.

IV. Regarding the Age gate form and use

31. Due to the fact that the Defendant’s apps Were directed and targeted to mixed audience of
users, the Defendant were relying on FTC’s Guide When determining whether he Should
use an Age gate to screen its users and what form of age screening Age gate should be
used.

32. Section G (2) of the Guide stated that in circumstances where children are not the primary
audience of your child-directed service, the amended Rule allows you to employ an age
screen in order to provide COPPA’s protections to only those visitors who indicate they
are under age 13. Note that sites or services directed to children cannot use the age screen
to block children under age 13. See FAQ D.2 above. Once you identify child visitors, you
may choose to: 1) Collect parents’ online contact information to provide direct notice in
order to obtain parents’ consent to your information collection, use and disclosure
practices; or 2) Direct child visitors to content that does not involve the collection, use, or
disclosure of personal information

33. Section G (3) of the Guide emphasized that if you choose to block children under 13 on
your general audience site or service, you should take care to design your age screen in a
manner that does not encourage children to falsify their ages to gain access to your site or
service. Ask age information in a neutral manner at the point at which you invite visitors
to provide personal information or to create a user lD. According to FTC, in designing a
neutral age-screening mechanism, you should consider: l) Making sure the data entry point
allows users to enter their age accurately. An example of a neutral age-screen would be a
system that allows a user freely to enter month, day, and year of birth. A site that includes
a drop-down menu that only permits users to enter birth years making them 13 or older,
would not be considered a neutral age-screening mechanism since children cannot enter
their correct ages on that site; 2) Avoiding encouraging children to falsify their age
information, for example, by stating that visitors under 13 cannot participate or should ask
their parents before participating In addition, simply including a check box stating, “l am
over 12 years old” would not be considered a neutral age-screening mechanism.

 

10 https://www.startup|ithuania.com/news/tiny-|ab-productions-subscription-model-sounds-promising/

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 9 of 14

34. As mentioned previously, the Defendant had age screening function installed in every

35.

36.

37.

38.

39.

gaming app available on Google Play store and did not collect or allow any of the SDK
Defendants to collect any personal information of any users who indicated their age as
being lower than 13 years.

Though the Plaintiff claims that the Age gate used in the Defendant’ s apps does not qualify
as “neutral” and encourage children to enter an age over 13 (Section 101 of the Claim) -
the Defendant does not agree with such interpretation Contrary to the Plaintiff’s
arguments, the Age gate used by the Defendant is fully compliant with the guidelines set
by the FI`C.

Firstly, the Defendant’s used Age gate form allowed the users to enter their year of birth
correctly and without any limitations of entering a year which would deem the user as
being younger than 13 years old.

Secondly, the users were not encouraged to lie about their age in anyway - no statements
regarding any possible limitations or additional procedures applicable for users younger
than 13 years old were made. ln fact, the contents of the game remained identical regardless
of the age indicated by the user, so the users had no logical motive to provide false
information

Thirdly, the Plaintiff claim that the Age gate is not “neutral” because the Age gate, once
opened for the first time, defaults to a birth year between 2000 and 2001, so it takes a
minimum of 6 taps plus the “OK” button to specify an age under 13. The Defendant founds
these arguments unsound. All apps developed by the Defendant were designed for
touchscreen devices only (smartphones, tablets), Which means that taping on the screen in
order to operate the game on the device is an absolute necessity. For example if a user
wants to start using the app on his device he must perform a series of “taps” prior even
initiating the app to be started. Thus, if a user is able to download and initiate the app to be
started on his device it would be unwise to think that such user use the device by tapping
its screen uncomprehendingly, mistakenly, randomly and/or impatiently. Also, every
gameplay of any app developed by the Defendant requires accurate tapping on the screen,
since the game controls are based on controlling the game via “screen tapping”.
Accordingly, the Defendant believes that if a user is capable of using the touchscreen
device in general, such user should not find it too complicated to make at least six or seven
taps when starting the app. Also, choosing the right year on the Age gate does not even
require tapping at all, as a user can also slide the age marker from one side to another which
allows the user to choose its age by a single swipe and one tap on the screen

On the other hand, as mentioned in Section 27 (c) of this Response, Google does not allow
any users under age of 13 to use Google Play store on their own. Also, the Defendant
believes that Google Play store’s interface is way too complicated for a toddler or a child
of a very young age to operate on its own So in most cases, when the gaming app is
downloaded with the intention to hand over the device for playing to a child, usually the
downloading and setting up is carried out by an adult or an older sibling. Thus, the Age
gate which requires to simply choose the birth year of the game user by taping the slide

9

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 10 of 14

marker a few times, should not be considered as too complicated or not “neutral”.
Obviously, if a user has enough skills to operate an Android OS driven portable device,
such user would not experience any trouble when selecting age on the Age gate system
used by the Defendant.

40. Also, the Defendant would like to emphasize that screening users age by an Age gate
similar to the one that the Defendant used are an industry norm in child directed apps. For
example, a very popular animated gaming app directed at children and adults of all age
groups - “My Talking Tom”11 - was downloaded more than 500’000’000 times from
Google Play store and has an age gate very similar to the one used by the Defendant (see
ex. 1 below). Another popular game - Disney’s “Cars: Lighting League”12 is an animated

racing game for mixed audiences, which was downloaded from Google Play store for more

than 10’000’000 times, also use an age screening gate which requires the user to slide a

small dot in line until it reaches the needed number (see ex. 2 below). Just like Disney’s

game, the Age gate on the Defendant’s apps may also be controlled by swiping.

it I'“* A'»`¢§'»¥¢'t¢`li'h'
nancy -~“l~'vr

lAF’ DEECLAEMEFZ

Dear player, What year
were you 13an in?

'.',il..?`l 5

 

Ex. 1 Ex. 2

 

11 https://p|ay.goog|e.com/store/apps/details?id=com.outfit7.mytalkingtomfree
12 https://play.goog|e.com/store/apps/details?id=com.disney.cars3_goo

10

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 11 of 14

41.

42.

43.

44.

45.

46.

With regards to the arguments presented above, the Defendant does not agree with the
Plaintiffs position regarding the compliance of the Age gate with COPPA requirements
and firmly believe that the Age gate used by the Defendant is “neutral”, does not encourage
the users to lie about their true age, meets best industry practices and is fully compliant
with COPPA.

V. Regarding the Defendant’s role in collection of personal data

The Plaintiff state that the Defendants collected children personal information in a privacy
invasive manner and used children personal data to serve them targeted advertising
Basically the Plaintiff claim that the Defendants knew that the apps were played by children
under 13 years old and intended to show such advertisements which would be directed to
a particular child playing the game. The Defendant would like to emphasize that he does
not agree with such Plaintiff s position

Since the Defendant’s apps were designed to appeal for audiences of various age groups
the Defendant requested each of its user to specify their birth date, as described in Section
IV of this response. The age of the user basically was the only information which the
Defendant collected in order to safely group and segment the users in categories below and
above 13 years old. lf a user indicated being younger than 13 years old, the Defendant
would not allow any SDK plugins to be activated while such user was playing the game.
Accordingly no personal information about such users were collected or transmitted to any
SDK Defendant or any other third party.

lf a user indicated his age as being above 13 years old, then the Defendant would allow to
activate such SDK plugins, which were operated by SDK Defendants which confirmed to
be COPPA compliant and providing advertising content suitable for families (all age
groups). However, even in such case, the Defendant would not collect, store or use any
personal information whatsoever - all collecting and usage of personal data was done by
SDK Defendants without any additional interference of the Defendant.

As all data to SDK Defendants were transmitted coded and via SDK plugins, the Defendant
had no access to such data and could not have used it in any way. Accordingly the
Defendant had no technical means or access to data which would allow the Defendant to
spot such users which were younger than 13 years old but have provided false information
about their age. However, the Plaintiff claims that the SDK Defendants knew that they
were receiving children data and accordingly displayed advertisements directed to under
aged children

If the above described statements would turn out to be true, that is, if the SDK Defendants
depending on the information received via SDK plugins could have gained actual
knowledge about the user being younger than 13 years old, then the SDK Defendants
should have acted accordingly and stopped collection of such users personal information
as well as inform the Defendant about such findings However, since the Defendant Was
not collecting any personal information by itself, the Defendant had no ability to gain actual

ll

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 12 of 14

knowledge about the user’s true age, when the user or its parent gave false information
about their age via Age gate.

47. As mentioned previously, Google does not allow children younger than 13 years to set up
personal accounts in Google Play store and the Defendant took additional measures to
make sure that even those users who downloaded their apps by using account that did not
belong to them would not be tracked by SDK Defendants if such user’s age Was below 13
years The Defendant believes that the measures that he has taken was sufficient enough to
make sure than no tracking of children were allowed by using the Defendant’s apps.

48. As described by Fl`C13, COPPA applies to companies that runs ad network plug-ins and
have actual knowledge that they collect personal information from users of a website or
service directed to children under 13. The Defendant would like to emphasize that SDK
Defendant Google controls a lot more information than the Defendant or any other SDK
Defendant, which Would allow to identify a user as being under aged, despite falsely
indicating its age. Google has control over admission of all apps published in Google Play
store; Google controls the attribution of a specific app as suitable for families or children
in the Google Play store; Google controls the SDK Defendant AdMob Inc., which is the
one of the biggest SDK marketing company in the world and whose SDK plug-ins were
active in the apps developed by the Defendant. By having so much information about the
users of apps, as well as having close ties with app developers whose apps are published
on Google Play store, Google, more than anyone else, had the measures to gain actual
knowledge about the age of users, regardless of what information a user provided on Age
gate. However, the Defendant had not received any warnings or information from Google
about the fact that any of the Defendant’s apps users were under aged.

49. With regards to the above, the Defendant would like to note that they never had any
intention to track children and took all reasonable measures that was in their power to
prevent under aged users from unlawful collection of their personal information
Respectively, even if the Court would determine that the Defendants violated COPPA
requirements, the Defendant does not agree with the Plaintiff’s statements that the
Defendant performed any COPPA violations willfully, in unfair or deceptive manner.

VI. Regarding claims for relief

50. The Defendant shortly repeats that he does not agree with the Plaintiffs claims for
damages, restitution or other compensation because:

a. The Defendant developed gaming apps designed for families and used by mixed
audience;

b. The Defendant used age screening features (Age gate) towards all of its users to
segment users below or above age 13;

c. Age screening features used by the Defendant are compliant and does not violate
any of COPPA requirements;

 

13 https://www.ftc.gov/tips-advice/business-center/guidance/chi|drens-on|ine-privacy-protection-ru|e-six-step-
compliance

12

Case 1:18-cV-OO854-LF-KBI\/| Document 38 Filed 12/28/18 Page 13 of 14

d. The Defendant did not collect any personal information and did not allow any third
parties to collect personal information whenever the Defendant had actual
knowledge about user’s age being less than 13 years;

e. The Defendant had never had any intention to violate COPPA requirements and
acted in accordance to FTC’s guides, which were specifying and explaining
COPPA regulations;

f. The Plaintiff did not provide any evidence proving than any New Mexico children
actually used the Defendant’s apps;

51. Though the Defendant believe that it did not commit any of the violations that the Plaintiff
has accused of, however the Defendant agree that children privacy is an important issue
and should not be treated lightly. Accordingly, the Defendant is willing to accept and
benevolently perform any resolution or settlement that would be enjoining the practice and
require specific actions for compliance with COPPA.

52. Therefore, the Defendant kindly and respectfully request the Court to dismiss the Plaintiff s
claim towards the Defendant.

Respectfully,
Tiny Lab Productions (UAB “Invenis”)
CEO Jonas Abromaitis

 

13

YH\?<r»¢®rNXQQQQQQQQA@SF;:$§S:

<.:\§§ ,. § war ._W§ De§\
_>{\rz § 313 §_§§o\ .
M\I\I§Y\\.>

@Q

§ :3=<3 §§
D mmom~§§§

__________________________________________`_`____

n_m>>mz<m_zm

 

Case 1:18-cV-OO854-LF-KBI\/| Do'cument 38 Filed 12/28/18 Page 14 of

     
  

adm @czo§a
gomm,>xm emancm

 

mmom<me
.. >~>_e§=e‘§m z§
sq § § §

m ....».~ _.rl, \ ..__

o_.m_.n_x

 

im ea.§\§/ oos§/
o§.\QQH on \_\mx\ §_wx.\§
welder x ee\§.\§§ ;`w. 353
www stokus mm§d >\§\ w§:tm_

__>§§§§@§\ >§ annum

§§dme u§:rmw

